Citation Nr: 0413324	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-32 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  He is the recipient of the American Theater ribbon, 
Good Conduct Medal, and the World War II Victory Medal.
This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for PTSD.  Appeal has been perfected with 
respect to this issue.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

On May 14, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

Having reviewed the entire record, the Board finds that a 
remand is warranted.  First, further evidentiary development 
is required.  Portions of the veteran's service records, 
including service medical records, apparently were damaged in 
a fire in the early 1970s.  The service records that are of 
record do not show complaints of, or treatment for, an in-
service incident or injury that could now be deemed as a 
potential PTSD stressor.  Essentially, the evidentiary basis 
for the claim consists of (1) the veteran's accounting of 
stressors deemed by the RO as insufficient for the purposes 
of verification; (2) a list of medications purchased by the 
veteran in 1986 for "nerves," prepared by a pharmacist; (3) 
VA medical center outpatient treatment records dated between 
April and June 2001, indicating reports of symptoms such as 
insomnia, nightmares, and nervousness, and a diagnosis of 
PTSD by a VA professional with a Master's degree in social 
work; and (4) a mental disorders examination report dated in 
March 2002, showing a diagnosis of chronic, moderate PTSD and 
generalized anxiety disorder secondary to PTSD rendered by a 
VA medical doctor (the claims folder was not made available 
to the examiner).  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor had occurred.  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).  Here, there is a diagnosis of PTSD; however, the 
diagnosis was rendered without corroboration of the veteran's 
accounting of alleged PTSD stressors.  In this connection, 
Board acknowledges that the veteran has submitted several 
statements in which he stated, among other things, that he 
flew over 50 missions in the Pacific Theater in World War II 
and that he witnessed the death of "waist gunners" in a B24 
aircraft explosion.  The veteran also provided some 
information about the Unit to which he had been assigned, 
stated that the stressors occurred between late 1943 and 
August 1944, and named a "Capt. Allen" who allegedly was 
involved in one bombing mission.  

While the veteran has stated that he cannot provide more 
specific details about the claimed stressors after the 
passage of some 60 years, the Board is of the opinion that 
fundamental fairness to the veteran requires an effort by VA 
to verify the veteran's accounting of stressors.  This effort 
is particularly important given that substantial portions of 
the veteran's service medical records apparently were 
destroyed.  Further, while this remand order is directed to 
the RO, the veteran also has a responsibility to cooperate 
with VA's efforts to help him develop his claim and to 
ultimately substantiate his claim with necessary evidence, as 
the failure to do so may result in a denial of his claim.  

Second, the Board notes that it is alleged that there is 
insufficient compliance with the assistance and notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 
2002), as amended, and VA implementing regulations.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
U. S. Court of Appeals for Veterans Claims (Court) has 
interpreted the VCAA to mean that a claimant must be given a 
valid VCAA notification, which would include VCAA provisions, 
a specific discussion of what VA would do to assist 
claimants, including notification of what evidence the VA 
would obtain on the claimant's behalf and what the claimant 
must provide to substantiate his claim, and what specific 
evidence is needed to establish entitlement to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) specifically requires notification of what 
evidence and information not of record are needed to 
substantiate the claim, as well as what information and 
evidence the VA would seek to obtain and what the veteran is 
expected to submit.  The VA also must ask the claimant to 
provide any evidence in his possession or control that 
pertains to the claim.    

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  The RO should attempt to substantiate 
the veteran's accounting of in-service 
PTSD stressors.  In particular, the RO 
should (a) review the veteran's written 
statements, particularly those dated in 
August 2001 and March and July 2002, 
pertaining to stressors alleged to have 
occurred in the Pacific Theater between 
late 1943 and August 1944; (b) ask the 
veteran again to provide more specific 
details about the claimed stressors, if 
he is able; and (c) contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for any Unit 
records covering the relevant time 
period.  

2.  If the veteran's claimed PTSD 
stressors have been verified, schedule 
the veteran for a VA medical examination 
by a qualified mental health professional 
to determine: (a) whether the veteran now 
has PTSD or some other psychiatric 
disorder, if any; and (b) if so, whether 
PTSD or such other disorder is 
etiologically related to active duty.  
The veteran's claims folder should be 
made available to the VA medical 
examiner.  Any report(s) resulting from 
the examination, including the examiner's 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the veteran's claims folder.  


3.  In connection with the continuing 
duty to assist the veteran in 
substantiating his claim, obtain any 
other relevant evidence in existence that 
are not currently of record, and 
associate them with the claims folder.

4.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative an updated Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

5.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with both 
notification and assistance requirements 
of the VCAA, as amended, VA regulations 
implementing VCAA, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
particular, all notification requirements 
specified in 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) must be met.     

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





